Citation Nr: 1751199	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for right upper extremity peripheral neuropathy.

3.  Entitlement to an evaluation in excess of 10 percent for left upper extremity peripheral neuropathy.

4.  Entitlement to an evaluation in excess of 10 percent prior to January 31, 2013 and in excess of 20 percent from that date for right lower extremity peripheral neuropathy.

5.  Entitlement to an evaluation in excess of 10 percent prior to January 31, 2013 and in excess of 20 percent from that date for left lower extremity peripheral neuropathy.

6.  Entitlement to service connection for a skin disorder other than onychomycosis.

7.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from December 2008, September 2009, February 2012, and July 2013 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

During the course of this appeal, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  In July 2014, the Veteran expressly withdrew this claim.  As such, this issue is not currently before the Board and will not be discussed herein.

An April 2015 supplemental statement of the case (SSOC) granted separate 20 percent ratings for right and left upper extremity peripheral neuropathy, effective November 26, 2013.  However, the SSOC was never effectuated by a rating decision.  The most recent rating decision of record, which is dated August 2017, shows that the Veteran still has evaluations of 10 percent for upper extremity peripheral neuropathy.  Therefore, the Board has stated the issues as entitlement to evaluations in excess of 10 percent.  The increased evaluations from the April 2015 SSOC are granted herein.  Furthermore, the evaluation for the right upper extremity has been increased to 30 percent, as discussed below.

This claim was previously before the Board in December 2016, at which time the Board remanded it for additional development.  The requested development has been completed on all issues other than service connection for a skin disorder other than onychomycosis, and those issues are properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a skin disorder other than onychomycosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

	
FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.

2.  Prior to November 26, 2013, the severity of the Veteran's right upper extremity peripheral neuropathy was mild.

3.  From November 26, 2013, the severity of the Veteran's right upper extremity peripheral neuropathy has been moderate.

4.  Prior to November 26, 2013, the severity of the Veteran's left upper extremity peripheral neuropathy was mild.

5.  From November 26, 2013, the severity of the Veteran's left upper extremity peripheral neuropathy has been moderate.

6.  Prior to January 31, 2013, the severity of the Veteran's right lower extremity peripheral neuropathy was mild.

7.  From January 31, 2013, the severity of the Veteran's right lower extremity peripheral neuropathy has been moderate.

8.  Prior to January 31, 2013, the severity of the Veteran's left lower extremity peripheral neuropathy was mild.

9.  From January 31, 2013, the severity of the Veteran's left lower extremity peripheral neuropathy has been moderate.

10.  The Veteran's hypertension did not have its onset in service, is not otherwise the result of a disease or injury incurred in service, was not caused or aggravated  by the service-connected type II diabetes mellitus, and was not incurred within a year of active service.

11.  The Veteran's bilateral hearing loss did not have its onset in service, is not otherwise the result of a disease or injury incurred in service, and was not incurred within a year of active service.

12.  The Veteran's low back disability did not have its onset in service, is not otherwise the result of a disease or injury incurred in service, and was not incurred within a year of active service.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an evaluation in excess of 10 percent for right upper extremity prior to November 26, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8515 (2017).

3.  The criteria for an evaluation of 30 percent for right upper extremity from November 26, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8515 (2017).

4.  The criteria for an evaluation in excess of 10 percent for left upper extremity prior to November 26, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8515 (2017).

5.  The criteria for an evaluation of 20 percent for left upper extremity from November 26, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8515 (2017).

6.  The criteria for an evaluation in excess of 10 percent for right lower extremity prior to January 31, 2013, and in excess of 20 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2017).

7.  The criteria for an evaluation in excess of 10 percent for left lower extremity prior to January 31, 2013, and in excess of 20 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2017).

8.  The criteria for service connection for hypertension, to include as secondary to type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

9.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

10.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The claims arise from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to assist has been fulfilled through letters to the Veteran.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2017).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



A.  PTSD

The Veteran is seeking an evaluation in excess of 50 percent for PTSD.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.
	
Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.   

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

At May 2009 VA treatment the Veteran said that he was having problems dealing with stress.  His thought process was logical, he was oriented to time, place and person, and he did not have suicidal or homicidal ideation, cognitive function was grossly intact, and judgment, insight, and impulse control were fair.  The Veteran said at June 2009 VA treatment that he continued to look all the time for danger and was hyperreactive with depressive mood, frustration, and nightmares.  There were not any active psychoses, and he denied suicidal or homicidal ideation, intention, or plan.

At September 2009 VA treatment the Veteran said that his depressed mood was improved, and he had more motivation and energy.  He was walking almost daily, dealing with medical issues better, sleeping good, and feeling happier.  However, he continued to have flashbacks, nightmares, and a startle reaction.  The Veteran denied suicidal or homicidal ideation, intention, or plan.  It was also noted at September 2009 VA treatment that the Veteran was oriented to time, place and person, had good eye contact, was well-groomed, and that psychomotor activity was within normal limits.  Speech was articulate and goal directed with normal rate and tone.  There were no delusions or paranoid ideas or hallucinations.  Cognitive functions were grossly intact, insight and judgment were fair, and impulse control was fair.  Subsequent VA treatment records continue to show that the Veteran did not have delusions, suicidal or homicidal ideation, and that thought processes were intact.

The Veteran had a VA examination in August 2010 at which he said that he was a loner and that his mind was not right.  He said that if he was not at a doctor's appointment he was at home.  On examination he was alert and oriented to time, place, and person.  He was casually dressed and well-groomed.  Affect was distressed, tearful, and sad.  The Veteran had limited eye contact and was cooperative, and responsive.  Thinking was logical and organized and impulse control was intact.  The Veteran scored zero out of three on delayed recall and said that he had become increasingly forgetful over the years.  He described recurrent anxiety and jumpiness but did not appear to have actual panic attacks.  The Veteran denied suicidal and homicidal ideation and hallucinations.  The examiner noted that the Veteran was mistrustful but did not appear to be paranoid or psychotic.  

The Veteran had a VA examination in July 2012 at which it was noted that the symptoms from depression and PTSD could not be distinguished due to significant overlap and interaction.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran lived alone and had a girlfriend.  He had tried to work in car sales for three months but was physically unable to do the job and was laid off.  Symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including working or a worklike setting.  The Veteran said that he spent most of his time alone, in part due to his difficulties with incontinence.

The Veteran said at May 2014 VA treatment that he was socially isolated, had occasional flashbacks, was hypervigilant, and that his mood was "mediocre."  He had another VA examination in July 2014, and the examiner opined that there was occupational and social impairment with reduced reliability and productivity due to PTSD.  The Veteran said that he lived alone, that a son frequently visited him, and that he had some friends from the past but did not socialize.  He tried to work again at a car dealership in 2014 but could not continue after 11 days due to physical sickness.  Symptoms of PTSD were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  It was noted that the Veteran presented as cooperative but somewhat irritable.  The Veteran said that his PTSD had gotten worse since the last examination in that he had greater difficulty sleeping and more nightmares.

At October 2014 VA psychiatry treatment the Veteran was noted to have a history of PTSD with no acute symptoms present and mild to moderate depression, NOS.  He was oriented to time, place, and person and denied acute distress and suicidal or homicidal ideation.  There was mild to moderate disorganization, dysphoric mood, and mild cognitive deficits.

At June 2016 VA treatment the Veteran did not have suicidal or homicidal ideations, paranoid ideations, or evidence of auditory or visual hallucinations.  Mood was good, affect was full, and judgment and insight were fair.  His attention span, concentration, and remote memory were fair.  At July 2017 VA treatment the Veteran said that his mood had been good and that his anxiety was low.  Thought processes were goal directed, affect was euthymic and full range, and insight and judgment were fair.

The record does not show occupational and social impairment, with deficiencies in most areas, due to symptoms commensurate with those set out in the rating schedule for a 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran has consistently been oriented to time, place, and person.  He has not had suicidal or homicidal ideation and has not reported panic attacks.  Judgment, insight, impulse control, and concentration have been fair.  The July 2012 and July 2014 VA examiners opined that the Veteran had occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent rating.  See id.  The opinions are given probative value because they were based on a thorough analysis of the Veteran's symptomatology.  See Stefl, 21 Vet. App. at 124.  

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to staged ratings for his service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


B.  Upper and Lower Extremity Peripheral Neuropathy

The Veteran is seeking evaluations in excess of 10 for right and left upper extremity peripheral neuropathy.  He is also seeking evaluations in excess of 10 percent prior to January 31, 2013 and in excess of 20 percent from that date for right and left lower extremity peripheral neuropathy.  During the course of this appeal, separate 20 percent evaluations for lower extremity peripheral neuropathy based on the femoral nerve were granted in a January 2014 rating decision, effective July 31, 2013.  Although not on appeal, the Board will consider whether these separate evaluations should be increased because they are closely related to the issues on appeal.

Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  Mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

Diagnostic Code 8615 provides a rating for neuritis of the median nerve.  Diagnostic Code 8715 provides a rating for neuralgia of the median nerve.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.    

Diagnostic Code 8526 provides ratings for paralysis of the anterior crural nerve (femoral).  Mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the quadriceps and extensor muscles is rated 40 percent disabling.

Diagnostic Code 8626 provides a rating for neuritis of the anterior crural nerve.  Diagnostic Code 8726 provides a rating for neuralgia of the anterior crural nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

At October 2008 VA treatment the Veteran reported radiating lower extremity pain that was burning and electrical in nature.  The Veteran had a VA examination in June 2009 at which he reported pain, tingling, and burning in his arms and legs.  A motor examination was normal, and deep tendon reflexes were normal.  There was no muscle atrophy.  The Veteran could rise from a chair without the use of his arms, walk on his heels and toes without effort, and hop on either foot.  He had moderate difficulty performing a tandem gait, and he was unstable doing that.  A sensory examination showed a stocking glove distribution of sensory dysfunction, which was present to pin and cold perception, with vibration perception relatively well-preserved.  The sensation was reduced in the legs to the level of the knees for pinprick and to the lower thighs for cold.  In the upper extremities, the pain was to the upper arms distal to the elbows, and cold perception was reduced to just below the elbows. 

At April 2010 private treatment the Veteran complained of bilateral lower extremity pain with tingling, numbness, weakness, frequent loss of balance, and occasional falls.  An electrodiagnostic study showed evidence of chronic bilateral S1 radiculopathy and peripheral neuropathy of the lower and upper extremities, with the lower extremities being worse. 

The Veteran had a VA examination in August 2010 at which he said that there were times when he could not stand due to pain.  All of the extremities had pain, with the lower extremities worse.  There was numbness in both legs.  The Veteran felt that the throbbing in all of his extremities had worsened over the past year.  On examination motor strength was normal except for pain limiting right finger extension.  Reflexes were diminished in the upper extremities and were absent in the lower extremities.

The Veteran had a VA examination in January 2012 at which he said he had numbness in the upper extremities that was worse when sleeping and shooting pains to the legs with residual left lateral thigh numbness.  The examiner noted moderate numbness in the upper extremities and mild numbness in the lower extremities.  There was no constant pain or paresthesias and/or dysesthesias in any of the extremities.  Muscle strength was normal in all of the extremities.  Deep tendon reflexes and touch/monofilament testing were decreased in all extremities.  The examiner did not feel that the Veteran had upper extremity diabetic peripheral neuropathy.  It was noted that 2006 EMG results were abnormal in all extremities.

The Veteran had a VA examination on January 31, 2013, at which he reported intermittent tingling and numbness that occurred diffusely throughout the upper extremities radiating from the shoulders to the fingers and a chronic lack of grip strength.  There was intermittent sharp pains in the arms that lasted for several minutes and then spontaneously resolved.  The lower extremities had diffuse tingling and numbness, weakness, and intermittent pain.  The Veteran alternated between using a walker and a cane for assistance with ambulation.  The examiner noted that the intermittent pain, paresthesias/dysesthesias, and numbness in all extremities were moderate.  There was not constant pain in the extremities.  Muscle strength was normal in all extremities.  Deep tendon reflexes were decreased in the upper extremities.  Light touch/monofilament test results and cold sensation were decreased in all extremities.  Position sense was normal in all extremities, and there was not muscle atrophy.  The examiner felt that the Veteran had mild incomplete paralysis in the upper and lower extremities.  It was also noted that it was impossible to specify the extent to which the Veteran's lower extremity symptoms were attributable to diabetic neuropathy or lumbar disc disease.  The Board will therefore consider all of the lower extremity symptoms herein.

The Veteran had a VA examination on November 26, 2013.  Symptoms were moderate intermittent pain in all extremities, moderate paresthesias and/or dysesthesias in the upper extremities, severe paresthesias and/or dysesthesias in the lower extremities, and moderate numbness in all extremities.  There was decreased (4/5) bilateral grip, pinch, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes, light touch/monofilament testing, vibration sensation, and cold sensation were decreased in all extremities.  Position sense was normal in the upper extremities and decreased in the lower extremities.  

The Veteran had a VA examination in April 2017.  He said that he had sharp shooting bilateral leg pain, intermittent numbness, and tingling.  His fingers and toes were numb.  Muscle strength was reduced (4/5) in the lower extremities and full strength and reduced strength (4/5) in the upper extremities.  Reflexes were absent in the knees and ankles and hypoactive in the upper extremities.  A sensory examination was normal in the thighs, knees, ankles, shoulders, and forearms, and decreased in the feet, toes, hands, and fingers.  Radiculopathy symptoms were mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in all extremities.  The examiner felt that the median nerves had mild incomplete paralysis, that the sciatic nerves had moderate incomplete paralysis, and that the musculocutaneous (superficial peroneal) nerves had mild incomplete paralysis.  Finally, the examiner noted that the symptoms of carpal tunnel syndrome and lumbar radiculopathy and diabetic peripheral neuropathy overlap, and therefore the Board will consider all of the symptomatology herein.

The Veteran is not entitled to evaluations in excess of 10 percent prior to November 26, 2013, for the upper extremities because the record does not show that the peripheral neuropathy was moderate in severity, as required for higher evaluations.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  At the June 2009 VA examination, motor strength and deep tendon reflexes were normal.  Motor strength was normal at the August 2010 VA examination, except for pain limiting right finger extension, and reflexes were diminished.  At the January 2012 VA examination there was moderate numbness and there was not constant pain or paresthesias and/or dysesthesias.  Muscle strength was normal and deep tendon reflexes and touch/monofilament testing were decreased.  The January 2013 VA examiner felt that the incomplete paralysis in the upper extremities was mild.

Regarding the period from November 26, 2013, the Board notes that the Veteran is right-handed.  Therefore, he is entitled to ratings of 30 percent for right upper extremity peripheral neuropathy and 20 percent for left upper extremity peripheral neuropathy from that date because they have been moderate in severity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  He does not qualify for ratings of 50 percent and 40 percent because they have not been severe.  See id.  At the November 26, 2013, the symptomatology was no greater than moderate.  The April 2017 VA examiner felt that the median nerves had mild incomplete paralysis.  The Veteran reported numbness and pain, which the examiner noted was mild.

Regarding the lower extremities, the record does not show that the Veteran is entitled to evaluations greater than 10 percent prior to January 31, 2013, because the peripheral neuropathy was not moderate in severity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  At the June 2009 VA examination the Veteran reported pain, tingling, and burning in his legs, but the examination results were consistent with a mild level of severity.  The Veteran reported shooting pains to the legs with residual left lateral thigh numbness at the January 2012 VA examination.  The examiner noted mild numbness in the lower extremities and that the pain was not constant.  Muscle strength was normal, and deep tendon reflexes and touch/monofilament testing were decreased.

The Veteran is not entitled to evaluations in excess of 20 percent from January 31, 2013, for lower extremity peripheral neuropathy because it has not been moderately severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The January 31, 2013 VA examiner felt that the Veteran had mild incomplete paralysis of the lower extremities.  At the November 2013 VA examination, there was severe paresthesias and/or dysesthesias in the lower extremities, and other symptomatology was moderate.  The Veteran reported a burning sensation on the outside of the hip to the knee at December 2015 VA neurology treatment.  The April 2017 VA examiner felt that the sciatic nerves had moderate incomplete paralysis.  The Board notes that the radiculopathy symptoms were mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.

Regarding the separate ratings for peripheral neuropathy of the lower extremities related to the femoral nerve, the Veteran does not qualify for ratings greater than 20 percent because the severity is not severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526.  The April 2017 VA examiner felt that the musculocutaneous (superficial peroneal) nerve had mild incomplete paralysis, which is commensurate with a 10 percent rating.  See id.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected upper and lower extremity peripheral neuropathy, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."   However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, which include hearing loss, as well as arthritis and hypertension, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A.  Hypertension

The STRs do not show any complaints, treatment, or diagnoses related to hypertension.  At a June 2004 VA examination the Veteran was diagnosed with hypertension.  No opinion was provided on etiology.

A December 2008 VA examiner noted that the Veteran was diagnosed with hypertension in the 1980s and had been on treatment since then.  The examiner diagnosed him with essential hypertension, not related to diabetes.  It was noted that the Veteran developed hypertension 25 years before developing diabetes and that diabetes did not aggravate his hypertension.  A VA examiner wrote in May 2009 that the Veteran had had hypertension since the 1980s and that it was not related to diabetes.

The Veteran had a VA examination for hypertension in April 2017, and an examination report addendum was provided in May 2017.  The examiner opined that hypertension was less likely than not incurred in or caused by service or was caused or aggravated by diabetes mellitus or PTSD.  It was noted that the Veteran was not diagnosed with hypertension until 27 years after service, and that he was diagnosed with essential hypertension.  The cause of essential hypertension is unknown.  There is no medical literature to support diabetes mellitus or PTSD causing essential hypertension. 

The April 2017 VA examiner's opinion is given probative value because the rationale includes an analysis of type of hypertension the Veteran has been diagnosed with and the possible relationship with diabetes and PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (" [M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion." ).  The evidence also does not show that the Veteran's hypertension manifested to a compensable degree within one year of separation from service.  

Because the evidence preponderates against the claim of service connection for hypertension, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had bilateral hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the veteran has current hearing loss disability which is causally related to service.

The STRs show that on a November 1967 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(20)
5(15)
n/a
10(15)
LEFT
5(20)
5(15)
5(15)
n/a
10(15)

The STRs do not show any complaints, treatment, or diagnoses related to bilateral hearing loss.  Even assuming that American Standards Association (ASA) standards were used, the conversion (in parentheses) would still not be consistent with the demonstration of some hearing loss in service pursuant to Hensley, supra, and with the exception of the results at 500 Hertz on the right, the remaining results are equivalent to those noted at entry into service in February 1966.

The Veteran had a VA examination in December 2008.  He reported frequent noise exposure during his time in Vietnam with shelling and artillery fire in his immediate area.  He also reported post-service occupational noise exposure in his work as a brick mason and in landscaping.  He had occasional difficulty hearing and understanding in noisy settings and on his cell phone.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
30
LEFT
20
20
20
25
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner noted that the hearing sensitivity was within normal limits for adjudication purposes.

On the audiological evaluation in April 2010, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
30
LEFT
20
15
15
25
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

The Veteran wrote in May 2010 that his hearing loss had gotten progressively worse through the years and that in Vietnam he was exposed to small arms and artillery fire and constant aircraft bombing raids.

The Veteran had a VA examination in July 2010.  On the audiological, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
30
LEFT
20
25
25
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

In July 2010, a VA audiologist opined that the Veteran's slight sensorineural hearing loss was not attributable to military noise exposure based on that it had been 44 years since discharge from service, that the current hearing was no more than would be expected from aging, the history of occupational noise exposure, and the multiple medical conditions and medications that can affect hearing. 

On an audiological from April 2012 VA treatment, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
25
30
LEFT
25
20
30
30
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

The Veteran had a VA examination in February 2013.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
25
LEFT
20
20
25
30
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The Veteran said that he did not understand things and that he had to read lips.  An opinion was not provided on etiology.

At a May 2013 audiological evaluation from VA treatment, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
25
LEFT
15
15
20
25
30

At June 2016 VA audiology treatment the Veteran was diagnosed with normal to mild sensorineural hearing loss through 6000 Hertz dropping to moderate severe at 8000 Hertz.  Word recognition scores were 96 percent in the right ear and 100 percent in the left ear.  

The July 2010 VA examiner's opinion is given significant probative value because the rationale includes an analysis of Veteran's history related to hearing loss as well as the examination results.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The evidence also does not show that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of separation from service.  The Board also notes that the audiogram results do not show that the right ear hearing loss has been of sufficient severity to qualify as a disability.  See 38 C.F.R. § 3.385. 

Because the evidence preponderates against the claim of service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).

C.  Low Back Disability

The STRs do not show any complaints, diagnoses, or treatment related to a low back disability.  X-rays of the lumbosacral spine from July 2003 VA treatment record showed osteoarthritis.  

At a June 2004 VA examination the Veteran reported low back pain that started in 1997.  X-rays showed slight degenerative changes in the thoracic and lumbar spine except for a large spur formation in the posterior facet joint L4.  No opinion was provided on etiology.

VA treatment records show a diagnosis of degenerative joint disease of the lumbar spine without an opinion on etiology.  At January 2009 VA treatment it was noted that the Veteran complained of low back pain for many years.  In April 2010 the Veteran received an epidural injection at the L2-L3 level at private treatment.  The Veteran said at July 2015 VA treatment that he had had low back pain for the past 20 years.  He denied any accident or trauma related to low back pain.  It was noted that in 2011 he underwent an L3-S1 posterolateral lumbar interbody fusion due to severe low back pain.  X-rays from July 2015 VA treatment showed degenerative changes, postoperative changes, and levoscoliosis without an acute fracture identified.  

In April 2017 the Veteran had a VA examination at which he was diagnosed with a lumbar stenosis, status post lumbar laminectomy and fusion, and thoracic and lumbar spine arthritis.  He denied any violent injuries or accidents involving his back.  During service he had to carry heavy cooking pots the size of large garbage bins and was a stretcher bearer in Vietnam.  The examiner opined that the back disability was less likely incurred in or caused by service.  It was noted that the Veteran owned landscaping and real estate businesses after service and that he was not diagnosed with a back condition for 35 years after service.

The April 2017 VA examiner's opinion is given probative value because the rationale includes analysis of the Veteran's history regarding his low back.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (" [M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion." ).  Furthermore, the Board notes that at July 2015 treatment the Veteran reported a 20 year history of back pain, which indicate that it began approximately 28 years after his active service.  The evidence also does not show that the Veteran had arthritis related to his low back within a year of service.

Because the evidence preponderates against the claim of service connection for a low back disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.

Entitlement to an evaluation in excess of 10 percent for right upper extremity peripheral neuropathy prior to November 26, 2013, is denied.

Entitlement to an evaluation of 30 percent for right upper extremity peripheral neuropathy from November 26, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for left upper extremity peripheral neuropathy prior to November 26, 2013, is denied.

Entitlement to an evaluation of 20 percent for left upper extremity peripheral neuropathy from November 26, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent prior to January 31, 2013, and in excess of 20 percent from that date for right lower extremity peripheral neuropathy is denied.

Entitlement to an evaluation in excess of 10 percent prior to January 31, 2013, and in excess of 20 percent from that date for left lower extremity peripheral neuropathy is denied.

Service connection for hypertension, to include as secondary to type II diabetes mellitus, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a low back disability is denied.


REMAND

The Veteran is seeking service connection for a skin disorder other than onychomycosis.  VA treatment records since the Veteran filed his claim in August 2012 contain diagnoses of skin disorders, including seborrheic dermatitis, xerosis, seborrheic keratosis, and contact dermatitis of the scalp.  The Board notes that the requirement for a current disability is satisfied if there is evidence of the disability at any time during the Veteran's appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

The Veteran had a VA examination in July 2015 at which he was diagnosed with dermatitis or eczema.  It was noted that he had been prescribed a topical steroid by a VA dermatology clinic the prior year but that the treatment records did not indicate that the prescription was for.  The examiner opined that it was less likely than not that the skin condition was related to service because there was no active skin lesion and no active documentation from VA dermatology notes of a skin problem.  The Veteran was presumed to have eczema because of the topical steroids he was prescribed.  

The Board remanded the claim in December 2016 in order for an addendum to the VA opinion considering the diagnoses during the claims period.  In March 2017 the VA examiner wrote that a diagnosis and opinion regarding skin disorders other than onychomycosis would be speculative because there were no lesions at the VA examination.  The examiner wrote in a May 2017 examination report addendum that he was unclear what the question being posed was and that his attempt to seek clarification was unsuccessful.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, a supplemental medical opinion must be obtained regarding the etiology of the diagnosed skin disorders other than onychomycosis before the claim can be decided on the merits.

VA treatment records to August 2017 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
August 2017 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from August 2017 to the present.

2.  Thereafter, obtain another addendum to the July 2015 VA low back examination opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disorders other than onychomycosis, including  seborrheic dermatitis, xerosis, seborrheic keratosis, and contact dermatitis, are related to service.

The examiner must consider seborrheic dermatitis, xerosis, seborrheic keratosis, and contact dermatitis as current skin disorders even though they were not active at the July 2015 examination and even though treatment records may show that they are not currently active.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  In doing so, the examiner must discuss the service treatment records, which indicate that in February 1966, the Veteran was seen for a rash around his neck, and was noted to have mild pruritus and early folliculitis on the neck.  In addition, the examiner may not rely solely on the fact that certain skin disorders are not on the presumptive list of diseases associated with herbicide agent exposure.

3.  Thereafter, readjudicate the claim of service connection for a skin disorder other than onychomycosis.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), provided an opportunity to respond, and the claim should then be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


